ACCEPTED
                                                                                                                    14-15-00190-CV
                                                                                                    FOURTEENTH COURT OF APPEALS
                                                                                                                 HOUSTON, TEXAS
                                                                                                              10/21/2015 7:12:53 PM
                                                                                                              CHRISTOPHER PRINE
                                                                                                                             CLERK



                                        No. 14-15-00190-CV
                                                                                                 FILED IN
                           IN THE COURT OF APPEALS  14th COURT OF APPEALS
                                                       HOUSTON, TEXAS
                     FOR THE FOURTEEN DISTRICT OF TEXAS
                                                    10/21/2015 7:12:53 PM
                                HOUSTON, TEXAS      CHRISTOPHER A. PRINE
                                                                                                    Clerk
                     CHRISTINE E. REULE,
                            Appellant
                                v.
                         JOHN R. BELUS
                             Appellee
__________________________________________________________________
              On Appeal from Cause No. 2014-37325
       190 Judicial District Court of Harris County, Texas
           TH

__________________________________________________________________
APPELLANT’S MOTION FOR AN EXTENSION OF TIME IN WHICH
                      TO FILE THE BRIEF
---------------------------------------------------------------------------------------------------------------------



                                     CHRISTINE E. REULE
                                            Pro Se
                                   1831 Sherwood Forest #24
                                     Houston, Texas 77043
                                        (713) 365-0535
IDENTITY OF PARTIES AND THEIR COUNSEL

Appellant, Christine E. Reule, hereby certifies that the following are
the list of parties and their respective counsel, if any, to the best of
her knowledge and understanding of the rules.

PARTIES                                     COUNSEL

Appellant
CHRISTINE E. REULE                          Pro Se
                                            1831 Sherwood Forest
                                            #24
                                            Houston, Texas 77043
                                            (713) 365-0535
                                            Creule@msn.com

Appellee
JOHN R. BELUS                               D. John Neese
                                            2118 Smith Street
                                            Houston, Texas 77002
                                            jneese@hmgnc.com

KELLY SANCHEZ AND VALLOUREC                 Jeffrey D. Burbach
DRILLING PRODUCTS USA, INC                  Jackson Walker L.L.P.
                                            1401 McKinney,
                                            Suite 1900
                                            Houston, Texas 77010
                                            713.752.4262 (direct)
                                             jburbach@jw.com
WENDY HATZ AND DURA
BOND PIPE                                   COREY REED
                                            Thompson Coe Cousins &
                                            Irons, L.L.P
                                            One Riverway, Suite 1400
                                            Houston, Texas 77056
                                            Phone: 713-403-8213
                                            creed@thompsoncoe.com
TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      Christine E. Reule, Appellant, and those similarly situated,

respectfully submits this motion for extension of time in which to

file her brief.

      This court previously sustained Appellant’s objection to the

prior deadline in accordance with T.R.A.P. 38.6, Appellant’s brief is

due thirty (30) days after the later of: “(1) the date the clerk’s record

was filed; and (2) th date the reporter’s record was filed.” There

were many missing records, and transcripts. The court set the new

deadline for October 21, 2015.



      As the court may recall, Appellant has numerous medical

issues, and has treated with a new doctor, who confirmed her

diagnosis. Stress severely aggravates Appellant’s medical condition.

Her hands are swollen, she’s extremely fatigue making it difficult to

concentrate, type and she’s in severe pain. Appellant contacted

Appellees to see if any had an objection on October 21, 2015.

Neither Jeffrey Burbach or D. John Neese, Jr. bother to reply.

Cory Reed was the only one who was opposed.
     Good cause exists for the extension which is not sought for

purpose of delay. The extension is an accommodation for

Appellant’s disability and medical conditions.

     Therefore, appellant requests that this court grant her a 30

day extension from the date of the order, due to her disability and

medical condition.

                              PRAYER

     For these reasons, Appellant requests that this court grant her

a 30 day extension of time in which to file her brief, and for such

other and further relief as the court deems just and proper.

Dated: October 21, 2015 Respectfully submitted,

                           /s/Christine Reule
                           ________________________________
                           Christine E. Reule
                           1831 Sherwood Forest #24
                           Houston, Texas 77043
                           Creule@msn.com




                     CERTIFICATE OF MAILING
     The above and foregoing document was served in accordance

with Rule 21a on this 21st day of October 2015, on all interested

parties in this case.